DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met. 
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 1 recites, and its dependent Claims 2-9 all incorporate, in particular, the limitation of a non-transitory machine-readable medium storing instructions executable by a processing 
Furthermore, and separately, it is not clear how printing particles could materially affect the structure of the claimed non-transitory machine-readable medium. In particular, it is not clear whether or not the claimed “processing resource” comprises the claimed printing particles.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashiyama et al. (U.S. 2017/0288120 A1).
Higashiyama et al. disclose the following limitations: 
Regarding independent Claim 1, a non-transitory machine-readable medium (ROM 11) storing instructions executable by a processing resource (CPU 10) to: charge a material (65) with a first bias voltage (§0032); 
cease charging the material with the first bias voltage (see discharging process during time T2 subsequent to T2, §0042); and 
charge the material with a second bias (§0033) (§§0032-0043 and Figs. 2, 5-6).
Regarding Claim 2, to provide the first bias voltage having a negative electrical polarity or a positive electrical polarity (§0032).
Regarding Claim 3, to provide the second bias voltage having the other of the negative electrical polarity or the positive electrical polarity (§0033).
Regarding Claim 4, to provide the first bias voltage responsive to initiation of a fill process (§0032). 
Regarding Claim 5, to maintain the first bias voltage during the fill process (§0042). 
Regarding Claim 6, to provide the second bias voltage responsive to completion of the fill process (§0033). 
Regarding Claim 7, to maintain the second bias voltage for a predetermined time following the fill process or until receipt of an input (§0042). 
Regarding Claim 8, the gasket is included in a container, a printing device or both of a printing device and a container (tank 62, Fig. 1). 
Higashiyama et al. does not disclose the following limitations: 
Regarding independent Claim 1, the material included in a gasket; the first bias voltage to repel print particles from a surface of the gasket; and the second bias to attract print particles to a surface of the gasket.
Regarding Claim 9, wherein the gasket is included as a first gasket and a second gasket, and further comprising instructions to: charge the first gasket and the second gasket with the first bias voltage to repel the print particles from each of the first gasket and the second gasket; and cease charging the first gasket 
However, the gasket, its surface, and print particles are not structural limitations of the claimed non-transitory machine-readable medium. Instructions in the ROM 11, as taught by Higashiyama et al., can, without any modification to the non-transitory machine-readable medium, be executed by a processing resource to: charge a material included in a gasket with a first bias voltage to repel print particles from a surface of the gasket; cease charging the material with the first bias voltage; and charge the material with a second bias to attract print particles to a surface of the gasket.  Furthermore, instructions in the ROM 11, as taught by Higashiyama et al., can, without any modification to the non-transitory machine-readable medium, be executed by a processing resource to:  charge a first gasket and a second gasket with the first bias voltage to repel the print particles from each of the first gasket and the second gasket; and cease charging the first gasket and the second gasket with the first bias voltage; and responsive to cessation of the first bias voltage, charge the first gasket and the second gasket with the second bias voltage to attract the print particles to each of the first gasket and the second gasket. The art taught by Higashiyama et al., therefore, inherently possesses the claimed limitations of Claims 1 and 9. See MPEP §2144.I.
Allowable Subject Matter
Claims 10-15 are allowed. 
The primary reason for allowance of claims 10-12 is the inclusion of the limitations of a container comprising a dedicated electrical contact to provide a bias voltage to the gasket to selectively attract or repel the print particles respective to the gasket.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record.
The primary reason for allowance of claims 13-15 is the inclusion of the limitations of a printing device comprising a controller to provide a bias voltage to the gasket to selectively attract or repel print 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furukawa et al. (U.S. 2007/0211105 A1) disclose ejection electrodes exerting an electrostatic force onto ink. Ishii et al. (U.S. 2009/0290901 A1) disclose an electrode that generates an electric field to act on a toner. Wei et al. (U.S. 2011/0292131 A1) disclose electrodes configured to generate an electric field within a chamber, separating whole ink into colloidal particles and ink vehicle such that the firing fluid within the chamber comprises primarily ink vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853       


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853